UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                                No. 99-50261
                              Summary Calendar


                            LADAWNIA D. JONES,

                           Plaintiff-Appellant,

                                   VERSUS

                LOUIS CALDERA,SECRETARY OF THE ARMY,

                           Defendants-Appellee.


           Appeal from the United States District Court
                 for the Western District of Texas
                               (W-98-CV-371)


                            September 14, 1999
Before SMITH, BARKSDALE, and PARKER, Circuit Judges.
PER CURIAM:*
     Jones appeals the district court’s grant of summary judgment
in favor of Caldera on her sexual discrimination claim. We affirm.
     Ladawnia   Jones   was    appointed    to   a    one-year   probationary
position as a firefighter at Fort Hood, Texas.            Jones was a member
of a group of eleven new firefighter trainees that would be trained
over a twelve month period.       Jones, as with all other trainees, was
required   to   complete    the    Department    of    Defense    Firefighter
Certification program within her first eleven months of employment.




     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
       Jones failed to pass an initial examination in the training
program, scoring a 49 with the passing grade of 65.                              One male
trainee, Jerry Orr, also failed the initial examination. Jones and
Orr failed      to    pass     the    examination      on       their   second   attempt.
Although trainees could only take the test only twice, Orr and
Jones were permitted to re-take the exam.                        While Orr passed the
exam on the third attempt, Jones failed the examination on her
third attempt.        Jones was permitted to take the exam on a fourth
occasion   but       failed.         As   a   result       of   failing    to    pass   the
certification test, Jones was terminated on March 18, 1995.
       Jones filed a formal complaint of discrimination with the
Equal Employment Opportunity Commission and a hearing was held
before an Administrative Judge.                   The Administrative Judge found
that    Jones    failed        to     establish        a     prima      facie    case   of
discrimination.         Jones appealed to the EEOC Office of Federal
Operations which also ruled that Jones failed to establish a prima
facie case of discrimination regarding her termination.                             Jones
filed a complaint in the district court which subsequently granted
the appellee’s motion for summary judgment.
       Jones contends that the district court erred in granting
summary judgment.        We review the district court’s grant of summary
judgment de novo, applying the same standard as applied by the
district court.        See Floors Unlimited, Inc. v. Fieldcrest Cannon,
Inc., 55 F.3d 181, 183 (5th Cir. 1995).                    Summary judgment is proper
when there is no genuine issue of material fact and the movant is
entitled to judgment as a matter of law.                          We conclude that
summary judgment was appropriate in this case.
       Jones has failed to establish a prima facie case of gender
discrimination. To establish a prima facie case, Jones must prove:
(1) she is a member of a protected class; (2) she was qualified for
the position that she held; (3) she was discharged; and (4) and
after her discharge she was replaced with a person who is not a

                                              2
member of the protected class.   See Bauer v. Albemarle Corp., 169
F.3d 962, 966 (5th Cir. 1999).       Jones has not met the second
criterion.   She received four opportunities to pass the required
examination but failed on each occasion.    Therefore, she was not
qualified to remain in the position of firefighter trainee.
     AFFIRMED.




                                 3